DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 11, first, there is no support in the specification for separately “curing” (as amended) and then “consolidating”.  The instant specification seems to disclose that the curing is the consolidating, rather than two separate steps as claimed.  Second, the “within” in claim 11, line 4 is new matter.  While the specification supports fibers impregnated with a curable matrix, the separately use of “within” in this claim must mean something different than “impregnated with” and there is no support for this “within”.  Other claims rejected by dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as obvious over Harvey (US 5,156,795).
As to claim 11, Harvey teaches a method for producing a fiber composite component (Abstract) inherently capable for use on a motor vehicle, comprising: 
providing a fiber composite semifinished part (thermoformable material, 5:33-42), wherein the fiber composite semifinished part has reinforcement fibers (3:27-30) impregnated with and within a curable matrix material (5:33-42; 5:59-60); 
arranging the fiber composite semifinished part (5:33-42) between a first membrane and a second membrane (4:8-12); 
deforming the fiber composite semifinished part to form a fiber composite molding by pressing the fiber composite semifinished part together with the first membrane and the second membrane via a pressing device (Fig. 1; 8:13-21); and 
consolidating the fiber composite molding to produce the fiber composite component (inherent or obvious in Fig. 1 and column 3).
While Harvey does specifically teach curing with the deforming, Harvey teaches an uncured polymer (5:33-42) and shaping with heat (9:17-28) which would have obviously resulted in curing.
As to claim 18, Harvey provides first and second diaphragms or membranes that are elastic (meets elastomer) (4:22-30).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Fukushima (US 5,318,847).  Harvey teaches the subject matter of claim 11 above.
As to claims 12-15, Harvey teaches warming/heating the composite (columns 7 and 9) which would inherently plasticize the matrix material, but is silent to the other aspects of claims 12-15.  
Fukushima teaches that it is known to provide a plain weave fabric (2:54-55) with a polycarbonate thermoplastic matrix (2:40-48).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Fukushima into Harvey because Harvey teaches/suggests continuous fibers and thermoplastic polymers (column 5), and Fukushima provides a woven composite material containing a matrix that would maintain a shape, within the scope of the Natthoo teaching/suggestion.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Letterman (US 4,622,091).  Harvey teaches the subject matter of claim 11 above.
As to claims 16 and 17, Harvey is silent to a release coating on the membranes and a parting film between the membrane and the part.
Letterman teaches a composite fabrication process performed in a resin content control envelope.  In the region between the tool and the composite, Letterman teaches to provide a release film (41) which can take the form of a sprayed on release agent coating (5:11-21).  In the combination, one would have found it obvious to provide either Leterman’s release film or a release agent coating on the Harvey membranes.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Letterman into Harvey as an obvious improvement or a known technique applicable to Harvey to provide an expected improvement of release of the composite from the Harvey membranes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Maeda (US 20180104869).  Harvey teaches the subject matter of claim 11 above.
As to claim 19, Harvey is silent to the integral injection molding.
Maeda teaches a molded composite body ([0124]) and injection molding integral rib portions on the composite body ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maeda injection molded ribs into Harvey as an obvious improvement to provide stiffness and reinforcement to the Harvey article.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are moot in view of the new grounds of rejection above.
On page 4-5 of the response, Applicant argues that Nathoo is silent to the structure of the fiber composite semifinished part and silent to the curing because Nathoo provides only a sizing and not a matrix.
Harvey addresses the revised claim scope.  See the revised rejections above.  Also see the 35 U.S.C. 112(a) rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742